Title: Abstract of Warrants from Robert Smith, 28 February 1803
From: Smith, Robert
To: Jefferson, Thomas


          
            Navy DepartmentFebruary 28th 1803
          
          Abstract of Warrants on the Treasurer by the Secretary of the navy for navy purposes, shewing also the Balance on hand for the Week ending the 26th. day of February 1803
          
          
            
              Date
              no.
              In whose favor & for what purpose
              amot. of Warrants
              amot. of Deposits & Balance
            
            
              1803
              
              Balance from last Report
              
              1758.47
            
            
              Feby
              22
              20411078  Daniel Murray—Pay & Continge.
             
              115.87
              
            
            
              
              26
              20421079  George Merrill—Pay &c.
              
              55.80
              
            
            
              
              
              Balance on hand
              1586.80
              
            
            
              
              
              Drs.
              1758.47
              1758.47
            
          
          
            Rt Smith
          
        